Case 1:17-cv-01751-CFC-CJB Document 500 Filed 09/29/20 Page 1 of 5 PageID #: 24350




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   PERSONAL AUDIO, LLC,

         Plaintiff,                         Civil Action No. 17-cv-1751-CFC-CJB

         v.                                 JURY TRIAL DEMANDED
   GOOGLE LLC,
                                            FILED UNDER SEAL

         Defendant.


          LETTER BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO STRIKE

   Dated: September 22, 2020               Brian E. Farnan (Bar No.4089)
                                           Michael J. Farnan (Bar No. 5165)
   Of Counsel:                             Rosemary J. Piergiovanni (Bar No. 3655)
                                           FARNAN LLP
   Douglas Q. Hahn                         919 North Market Street, 12th Fl.
   Stradling Yocca Carlson & Rauth, P.C.   Wilmington, DE 19801
   660 Newport Center Drive, Suite 1600    Telephone: (302) 777-0300
   Newport Beach, CA 92660                 bfarnan@farnanlaw.com
   Phone: 949-725-4138                     mfarnan@farnanlaw.com
    Fax: 949-823-5138                      rpiergiovanni@farnanlaw.com
   Email: dhahn@sycr.com
                                           Victor G. Hardy (admitted pro hac vice)
   Charles W. Goehringer                   Hardy, Parish, Yang, LLP
   GERMER PLLC                             Spicewood Business Center
   550 Fannin, Suite 400                   4412 Spicewood Springs Rd.
   Beaumont, TX 77701                      Suite 202
   Phone: 409-654-6700                     Austin, Texas 78759
   Email: cwgoehringer@germer.com          Telephone: (512) 520-9407
                                           vhardy@hpylegal.com

                                           Attorneys for Plaintiff Personal Audio, LLC
Case 1:17-cv-01751-CFC-CJB Document 500 Filed 09/29/20 Page 2 of 5 PageID #: 24351
Case 1:17-cv-01751-CFC-CJB Document 500 Filed 09/29/20 Page 3 of 5 PageID #: 24352




  behavior shown on the videos at the deposition. To further compound prejudice, Dr.
  Quackenbush’s report did not disclose the specific drive or other components used in its system
  and Dr. Quackenbush himself did not know them or could even assert that they were prior art—
  thereby preventing effective questioning on this subject. Ex. 6, Quackenbush Depo., pp. 208 and
  210. Despite being requested in a meet and confer, Google still has not provided this
  information. Further, while Google contends the New Prior Art Device is “representative” of
  those from 1995, it could not confirm whether the components were original or even identify
  them so that Quackenbush could be questioned.

          The law is well settled that Courts should strike expert reports presenting new invalidity
  theories or new testing that was not disclosed before the close of fact discovery. Praxair, Inc. v.
  ATMI, Inc., 231 F.R.D. 457, 463-64 (D. Del. 2005), rev’d on other grounds, 543 F.3d 1306 (Fed.
  Cir. 2008) (excluding prior art references and new invalidity defenses disclosed for the first time
  in expert reports after the close of fact discovery); Siemens Medical Solutions USA, Inc. v. Saint-
  Gobain Ceramics & Plastics, Inc., 637 F.3d 1269 (Fed. Cir. 2011); Bridgestone Sports Co. Ltd.
  v. Acushnet Co., 2007 U.S. Dist. LEXIS 11370, *15 (D. Del. 2007) (precluding use of prior art
  references that were available to defendant prior to the close of fact discovery and the deadline
  for final invalidity contentions); Vehicle IP v. Wener Enters., Civ. No. 10-503-SLR, 2013 U.S.
  Dist. LEXIS 127816, at *8-11 (excluding expert testimony regarding an invalidity theory due to
  prejudice caused by the lack of a full opportunity to take discovery). It is generally understood
  that “a party may not use an expert report to introduce … new prior art references not disclosed
  in the parties’ … invalidity contentions.” Verinata Health, Inc. v. Sequenom, Inc., No. C 12-
  00865 SI, 2014 U.S. Dist. LEXIS 116382, at *3 (N.D. Cal. Aug. 20, 2014). Merck Sharp &
  Dohme Corp. v. Sandoz, Inc., 2014 WL 1494592, at *11-12 (D.N.J. Apr. 16, 2014)
  (“[P]ermitting Sandoz to assert new bases for its obviousness defense for the first time in its
  expert report, approximately seven months after its Invalidity Contentions had been served,
  would cause prejudice to Merck.”).

          The Siemens Medical. case is particularly instructive here. 637 F.2d 1269. In that case,
  the Federal Circuit held that the district court did not abuse its discretion in excluding certain
  testimony of the defendant’s expert. Id. at 1286. In his testimony, the defendant’s expert relied
  on tests that were never disclosed to the plaintiff during fact discovery. The district court
  “expressed concern that, without any ability for Siemens to examine the studies that formed the
  basis of Dr. McClellan's opinions, there is clearly no principled way to test his recollection and
  opinion.” Id. at 1286. The district court held that the expert “could not rely on testing that was
  not disclosed to Siemens during discovery.” Id. The Federal Circuit affirmed, finding that the
  expert’s failure to disclose this testing during discovery violated Fed. R. Civ. P. 26(a), and was
  therefore properly excluded under Fed. R. Civ. P. 37(c)(1). Id. at 1287.

          In considering whether to exclude evidence under Rule 37, Courts in the Third Circuit
  consider the “Pennypack factors”: “(1) the prejudice or surprise to a party against whom the
  evidence is offered; (2) the ability of the injured party to cure the prejudice; (3) the likelihood of
  disruption of the trial schedule; (4) bad faith or willfulness involved in not complying with the
  disclosure rule; and (5) the importance of the evidence to the party offering it.” Meyers v.
  Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904–05 (3d Cir. 1977). Here,
  application of the Pennypack factors dictates that all of the New Physical Product that was not



                                                    2
Case 1:17-cv-01751-CFC-CJB Document 500 Filed 09/29/20 Page 4 of 5 PageID #: 24353




  identified by Google in its Final Invalidity Contentions or in the Opening Quackenbush Report
  should be stricken from Dr. Quackenbush’s Invalidity Rebuttal Report.

      PA Has Been Prejudiced And Surprised By The New Physical Product. This has
  prejudiced PA in irreparable ways. First, PA was unable to request inspection of the New Prior
  Art Device to determine components of the device and experiment with its operation. The New
  Prior Art Device is known to have a problem with delay in responding to drive queries.
                                 PA was also deprived of the opportunity to conduct third-party
  discovery (Estrop and drive manufacturers of the device for the APIs and the causes and scope of
  the delay in drive responses) into the cause of the delay and the ways that API queries are
  handled. These are directly relevant to the behavior relied upon by Dr. Quackenbush in his
  experiments using a device. As PA was denied discovery of the device as well as third-party
  discovery, it has no way to test Dr. Quackenbush’s experiment. See Siemens Med., 637 F.2d at
  1286. PA also did not perform its own experiments because they were not needed to address the
  documentation and actual source code relied upon in the contentions. Without a device, PA was
  deprived of an opportunity to question Dr. Quackenbush effectively during deposition or have its
  expert address arguments in his report. Given the extreme prejudice to PA, this factor weighs in
  favor of striking Dr. Quackenbush’s references to the New Prior Art Device.

          The Ability of The Injured Party To Cure The Prejudice. Fact discovery is long
  closed in this case. As such, PA has no ability to cure the prejudice caused by Google’s late
  identification of the New Prior Art Device. PA and its experts have been prevented from
  inspecting Google’s New Prior Art Device, determining what components are present or analyze
  the source code and detailed technical documentation for that device. In fact, PA is not even
  able to investigate or verify if or when it was on sale. Given that the prejudice to PA cannot be
  cured, striking Dr. Quackenbush’s experiment is the only relief that will remove the prejudice to
  PA. Given the extreme prejudice to PA, this factor also weighs in favor of striking.

          The Likelihood of Disruption of the Trial Schedule. This factor also weighs in favor of
  striking Dr. Quackenbush’s references to the New Prior Art Device. Here, it is not a simple
  matter of a short delay for a new expert report. In order to fully investigate Dr. Quackenbush’s
  experiment, discovery would have to be re-opened and substantial third-party discovery would
  need to be taken. This would represent a very substantial interruption in an already delayed case.

      Bad Faith or Willfulness Involved In Not Complying With The Disclosure Rule. Here,
  Google withheld its experiment during discovery and failed to disclose it in its Non-infringement
  contentions. Instead, Google presented its New Prior Art Device for the first time in its reply
  expert report. This effectively denied PA even the chance to respond. Whether intentional or
  not, the timing of this disclosure served to maximize the prejudice to PA.

      The Importance of The Evidence To The Party Offering It. The newly-identified Prior
  Art Device was apparently not important enough to Google to put it in its Final Invalidity
  Contentions after more than four years of litigation. Further, the actual source code of the
  system was the subject of discovery and is available for use.
  Accordingly, PA submits that each of the Pennyback factors weigh in favor of striking ¶ 47 and
  Exs. B-L of Dr. Quackenbush’s Reply Report and requests the Court order that relief.



                                                  3
Case 1:17-cv-01751-CFC-CJB Document 500 Filed 09/29/20 Page 5 of 5 PageID #: 24354




                                            Respectfully submitted,


                                            /s/ Rosemary J. Piergiovanni

                                            Rosemary J. Piergiovanni

  cc: Counsel of Record (Via E-Mail)




                                        4
